DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite as it recites “A liquid or powdered coffee additive with enhanced sweet taste and flavor prepared by the method of claim 2.” This limitation is unclear as it depends from claim 2, which requires spray-drying, which would produce a powder. Therefore, it is not clear how the coffee additive made by the method of claim 2 can be a liquid when it is spray-dried. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sinkyu (KR 1616955 B1; April 29, 2016) in view of Yamamoto et al. (US 2013/0216685 A1; Aug. 22, 2013) and Rodrigues et al. (US 2014/0193545 A1; July 10, 2014).
Regarding claim 1, Sinkyu discloses a method of preparing an instant coffee and coffee additive comprising a black garlic extract and milk (See Derwent Abstract and English Translation). 
While Sinkyu teaches preparing a coffee additive comprising black garlic extract and milk, Sinkyu fails to specifically teach that the additive is a black garlic caramel using a black garlic extract an adding milk and then stirring and heating the mixture at 85C to 90C for 5 to 10 minutes. 
Yamamoto also discloses a concentrated coffee composition and further teaches that the coffee composition can be instant coffee, which is the same as Sinkyu, and further comprises additives, such as caramel, depending on the desired sweetness and flavor ([0014] and [0026]). 
Rodrigues discloses a method of preparing a caramel comprising mixing ingredients, such as sugar and sweetened condensed milk ([0039] and [0082]) and heating the mixture at temperatures ranging from 65C to 128 C, depending on the desired hardness of the caramel, for a time of 5 to 30 minutes ([0041]-[0043]), thus overlapping the claimed range of 85 to 90C for 5 to 10 minutes. 
It would have been obvious to one of ordinary skill in the art to vary the temperature of heating the mixture depending on the desired hardness of the caramel. Rodrigues teaches that heating at a lower temperature results in a soft caramel and therefore it is well within the ordinary skill in the art to vary the heating temperature as taught in the prior art through routine experimentation to achieve a desired caramel consistency. 
As Yamamoto teaches that it is well known in the art for instant coffee to comprises additives such as caramel, and Rodrigues teaches that a known process for making caramel involves mixing the ingredients, which include milk ([0040]) and heating the mixture at a similar temperature and time as claimed, it would have been obvious to one of ordinary skill in the art to have the coffee additive of Sinkyu further comprise caramel to add flavor and sweetness, thus providing a coffee additive comprising a black garlic extract caramel by mixing the additives together, thereby mixing the black garlic extract and milk together and heating the mixture as taught by Rodrigues to make a caramel. Doing so would yield an additive for coffee that would impart some sweetness and flavor, from the caramel, while also bringing in functional properties to reduce the side effects of caffeine, from the black garlic. 
Regarding claims 2, 3 and 5, Yamamoto further teaches spray drying the coffee composition after heating to create a powdered instant coffee ([0028], [0051], [0139]). 
The coffee composition of the combination of the prior art as applied above would have enhanced sweet taste and flavor due to the additive comprising black garlic extract and caramel ingredients. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sinkyu (KR 1616955 B1; April 29, 2016) in view of Yamamoto et al. (US 2013/0216685 A1; Aug. 22, 2013), Rodrigues et al. (US 2014/0193545 A1; July 10, 2014), and Sandra (White Chocolate Caramel Sauce, Dash of Sanity, August 20, 2014, Retrieved from Internet URL: https://dashofsanity.com/white-chocolate-caramel-sauce/). 
Regarding claim 4, as stated above, Sinkyu in view of Yamamoto render obvious a black garlic extract caramel coffee additive. Rodrigues further teaches a known process for making caramel, which includes ingredients such as milk, condensed milk, sugar, and water. 
Rodrigues, however, fails to teach ingredients such as fresh cream, white chocolate, and butter in making caramel. 
Sandra teaches a caramel composition comprising butter, sugar, cream, and white chocolate (pages 5-6). Sandra teaches that such ingredients make a white chocolate caramel sauce. It would have been obvious to one of ordinary skill in the art to further have the caramel of Sinkyu, Yamamoto and Rodrigues further comprise butter cream and white chocolate as taught by Sandra. These ingredients are clearly known to be useful in making a caramel and would have been obvious to use depending on the desired sweetness, flavor and consistency of the caramel. White chocolate will give the caramel a sweeter taste and cream and butter will add a richer taste, which is all well understood, routine and conventional in the art. 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the different caramel ingredients taught by both Sandra and Rodrigues.  All continue to function predictably as caramel, as expected.
With respect to the amount of each ingredient, it is well within the ordinary skill in the art to vary the amount of each ingredient depending on the desired sweetness, flavor, and consistency. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, the prior art clearly recognizes the use of the claimed ingredients in making caramel and therefore it is merely routine experimentation to vary the amount of each ingredient in order to achieve a desired end result. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791